Citation Nr: 0613062	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  98-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for epididymitis.

4.  Entitlement to service connection for prostatitis.

5.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions made by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In January 1998, the RO denied the veteran's claim of 
entitlement to service connection for a back disorder, an 
ulcer, and epididymitis/prostatitis.  The RO also denied the 
veteran's claim of entitlement to an increased rating for 
post-operative left varicocele at that time.  In February 
1999, the RO denied the veteran's claim of entitlement to 
service connection for depression.  

These claims came before the Board in May 2000, and the Board 
issued a decision in which it denied all of the veteran's 
claims.  The decision was appealed and the United States 
Court of Appeals for Veterans Claims (COVA) issued an August 
2002 Order in which it vacated the May 2000 Board decision 
and remanded the case to the Board for further development.  

The Board undertook development of the claims pursuant to 38 
C.F.R. § 19.9(a)(2)(2002) in September 2002.  However, in 
light of the United States Court of Appeals for the Federal 
Circuit's decision in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F. 3d. 1339 (Fed. Cir. 2003), which 
invalidated 38 C.F.R. § 19.9(a)(2), the Board remanded the 
claims to the RO in July 2003.  The Board remanded the claims 
again in February 2004 for further development, to include 
notice of the Veterans Claims Assistance Act of 2000 (VCAA).




FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's 
depression to his period of active military service.

2.  There is no medical evidence linking the veteran's low 
back disability to his period of active military service. 

3.  There is no medical diagnosis of current chronic 
epididymitis.
  
4.  There is no medical diagnosis of current chronic 
prostatitis.

5.  There is no medical evidence linking the veteran's ulcers 
to his period of active military service.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.  The veteran's low back disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

3.  Chronic epididymitis was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  Chronic prostatitis was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  

5.  The veteran's ulcers were not incurred in or aggravated 
by the veteran's active duty service, nor may they be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection prior to the enactment of 
the VCAA.  Rating decisions were issued in January 1998 and 
February 1999.  The claims came before the Board in July 2003 
and February 2004 and they were remanded for further 
development, to include compliance with the VCAA.  In 
February 2004, a VCAA letter was issued to the appellant.  
This letter effectively notified the appellant of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the February 2004 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection for 
depression, a low back disability, epididymitis, prostatitis, 
and ulcers, but there has been no notice of the criteria used 
to rate the veteran's disabilities, nor any notice of the 
types of evidence necessary to establish the effective date 
for such ratings.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
February 2004 in which it advised the appellant of what 
information and evidence is needed to substantiate his 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Since the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and reports 
of VA examinations.  The Board believes that there is 
sufficient competent evidence of record to decide the issues 
on appeal.  There is no indication of relevant, outstanding 
records which would support the appellant's claims.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all 
the foregoing reasons, the Board concludes that VA's duties 
to the appellant have been fulfilled with respect to the 
issues on appeal.

Service Connection

The issue before the Board involves claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 3.309.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, psychoses, and ulcers, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service Medical Records

A review of the veteran's service medical records indicates 
that except for a left varicocele, the veteran was clinically 
evaluated as normal upon entry into service in September 
1952.  In September 1953, the veteran was diagnosed with 
epididymitis, nonvenereal, chronic.  He was also diagnosed 
with prostatovesiculitis, chronic at that time.  Another 
treatment note reveals he was diagnosed with prostatitis as 
well. In October 1953, the veteran was noted to have a large, 
moderately tender left side varicocele.  In January 1954, he 
again was noted to have possible recurrent or chronic 
epididymitis.  In August 1954, he was diagnosed with a mild, 
chronic aggressive reaction, as characterized by outbursts of 
controllable anger and lack of mature judgment, emotional 
instability.  Medical notes refer to the veteran as an 
immature young man who suffered from periodic rage reactions 
of an aggressive character.  After psychiatric evaluation, 
the examiner concluded that no diagnosis of mental illness 
was warranted.  The veteran also underwent an examination 
upon release to inactive duty in January 1955 where the 
examiner noted that the veteran had been hospitalized for 
three weeks in 1953 for epididymitis and that he had been 
hospitalized in 1954 for a varicocele excision.  The 
veteran's psychiatric status, spine, abdomen and 
genitourinary system were clinically evaluated as normal.

Depression

The Board first acknowledges that the claims file includes a 
medical diagnosis of current disability.  In this regard, VA 
and private medical records show that the veteran has been 
diagnosed with depression.  The veteran was diagnosed with 
situational depression at the Southern Maine Medical Center 
in November 1989. The veteran presented to this facility due 
to depression following separation for ex-wife and children.  
Further, VA outpatient medical records show that the veteran 
was noted to have a diagnosis of depression in September 
1998.

The Board also acknowledges the in service psychiatric 
symptomatology.  However, there does not appear to be any 
medical evidence linking any of the veteran's problems in 
service to the onset of depression some thirty years after 
service.  The psychiatric evaluation during service resulted 
in a finding of no diagnosis of mental illness, and the 
veteran's psychiatric status was evaluated as normal at the 
time of discharge from service.  This is highly significant 
contemporaneous evidence in that it demonstrates that trained 
medical personnel, even with knowledge of the veteran's 
symptoms, were of the opinion that a chronic psychiatric 
disability was not present.  

Further, no psychosis was manifested within one year of 
discharge from service to establish the necessary link by 
means of the statutory presumption.  Further, there is 
otherwise no medical evidence of a continuity of 
symptomatology to link the veteran's depression to service.  
In this regard, there is no medical evidence of psychiatric 
complaints or findings until 1989, almost thirty-five years 
after service.  Moreover, when the veteran was first 
diagnosed with depression in 1989, the doctor tied the 
depression to family difficulties and not to military 
service.

The veteran has stated that there is a link between service 
and his current depression, but he is a layperson and thus 
not qualified to provide medical opinions as to causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The RO scheduled the veteran for a VA psychiatric examination 
in January 2003 for the express purpose of obtaining a 
medical opinion regarding a possible nexus between the 
veteran's depression and his military service.  The clinician 
conducted a complete review of the veteran's medical records 
(including the claims file), administered the MMPI-2, and 
conducted a clinical interview including a formal mental 
status examination.  Upon completion of the examination, the 
clinician diagnosed the veteran with undifferentiated 
somatoform disorder and opined that there is "no evidence to 
suggest that the disorder is connected to the veteran's 
military service."  The January 2003 examiner's opinion is 
also highly probative as it was based on review of the 
veteran's records as well as on examination. 

As the record now includes a medical opinion against a link 
between the veteran's current psychiatric condition to 
service, the preponderance of the competent evidence is 
against this claim.  As such, the benefit-of-the-doubt 
doctrine does not apply, and the claim for service connection 
for depression must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).
  
Low Back Disability

The veteran asserts entitlement to service connection for a 
low back disability.  The Board notes that the claims file 
includes medical diagnoses of a current low back disability.  
In February 1995, at a General Medical examination, the 
veteran was found to have some difficulty with pain in his 
range of motion of his back, and was diagnosed with a 
possible back problem at that time.  In March 1996, the 
veteran was diagnosed with severe spinal stenosis, status 
post recent surgery, with poor healing of the wounds.  That 
examiner noted that a CT scan of the back dated March 1995 
revealed severe spinal stenosis extending from L3 through L5.  
VA examination in January 2003 also revealed current chronic 
low back disability.

VA treatment records also document the veteran's ongoing low 
back disability.  The veteran complained of back pain that 
radiated to both of his legs in November 1994. He was 
diagnosed with chronic low back pain in January and March 
1995 and underwent a MRI in April 1995.  The MRI showed 
diffuse narrowing of the spinal canal at L2-3 through L4-5, 
most likely related to a congenitally small canal and mild 
degenerative changes.  He was diagnosed with chronic low back 
pain again in August 1995 and underwent a full laminectomy at 
L3-4 and a partial laminectomy at L2-L5 in December 1995.  He 
was diagnosed with spinal stenosis in April 1996, but a VA 
physician found continued improvement status post back 
surgery in October 1996.  In February 1997, the veteran 
underwent physical therapy on his back, but he continued to 
report back pain.  In the early parts of 1998, he continued 
with physical therapy and in July 1998 he was noted to be 
three years out from his laminectomy, but still having low 
back pain.

Private medical records from A. C. Emery, M. D. dated 
February 1998 also contain a note of a history of lumbosacral 
stenosis.  Social Security Administration (SSA) records 
further show that the veteran is considered disabled due to 
disorders of the spine.  The SSA relied, in part, on VA 
records showing rather severe spinal stenosis.

The record establishes that the veteran has a current low 
back disability and that he continues to experience pain in 
his low back.  However, the medical evidence does not suggest 
a link between the veteran's currently diagnosed low back 
disability and his period of service.  It appears that the 
veteran's spine was clinically evaluated as normal at the 
time of discharge examination in January 1955.  This finding 
by trained medical personnel must be afforded significant 
weight, especially in light of the lack of supporting medical 
evidence of a continuity of low back symptoms for a number of 
years after service. 

The Board has considered statements of the veteran and his 
brother and sister that he injured his back while serving in 
Japan, and the veteran's assertions regarding an in service 
low back injury.  However, there must be medical evidence of 
a link between the in service back injury and his current low 
back disability.  There is no medical evidence of such.  
Again, the veteran's separation examination showed that his 
spine was clinically evaluated as normal, and the record does 
not include medical evidence of low back problems for many 
years after service.  There is therefore no medical evidence 
of a continuity of low back symptoms from service so as to 
provide the necessary link to service.  To the extent that 
the veteran, his brother and his sister attempt to show a 
link to service, as laypersons they are not considered 
competent to render a medical opinion as to causation.  See 
Espiritu, 2 Vet. App. at 494-5.

Epididymitis and Prostatitis

The veteran asserts entitlement to service connection for 
epididymitis and prostatitis.  He contends that he developed 
these disorders in service and that it has continued to be 
problematic since service.  Therefore, he feels that service 
connection is in order.

As noted above, the veteran's service medical records show 
treatment for epididymitis and prostatitis.  However, the 
record does not include a diagnosis of current epididymitis 
or prostatitis.  The veteran has undergone VA examinations in 
February 1995, March 1996, and January 2003.  None of the 
three examination reports contain diagnoses of either 
epididymitis or prostatitis.  The January 2003 clinician 
noted that the veteran's prostate was not enlarged or tender, 
and that there were no residuals of epididymitis.  

The record also suggests that the veteran was examined by a 
private examiner as referred by the RO in May 1997.  At that 
time, the examiner found that the veteran's left testicle was 
tender, small (1/2 sized) with a small varicocele on the left 
side. He was diagnosed with status post severe left 
varicocele.  However, it is a separate disability (for which 
service connection has already been established.)

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Without medical diagnoses 
of current disabilities, the veteran's claims of entitlement 
to service connection for epididymitis and prostatitis must 
be denied.  The Board is aware that the veteran contends that 
he has epididymitis and prostatitis and that these disorders 
are related to service, but as a layperson he is not 
qualified to render a medical diagnosis. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

At this point, the Board also notes that with regard to the 
already service-connected varicocele, the January 2003 
examiner offered an opinion that none of the veteran's 
current urinary problems are due to the service-connected 
disability. 

The Board notes that while there is no current diagnosis of 
prostatitis, the veteran's prostate-specific antigen (PSA) 
levels were noted to have increased in November 2003.  
Treatment records through June 2005 reflect that the veteran 
has continued to receive treatment from Dr. D.L.W. for 
elevated PSAs.  However, there is no medical evidence of a 
link between the veteran's in service treatment for 
prostatitis and his current elevated PSAs.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for epididymitis and 
prostatitis must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

Ulcers

VA outpatient records clearly suggest that the veteran may 
have a current diagnosis of ulcers.  These records reveal 
that the veteran underwent an EGD in April 1995 and that he 
was diagnosed with gastroesophageal reflux with ulceration 
and stricture and duodenitis after that procedure.  The 
veteran complained of symptoms of this GERD on many occasions 
thereafter and the Board notes that this disease was noted on 
VA outpatient and hospitalization records as recently as 
December 1997.

The Board also observes that the veteran complained of 
abdominal cramping as early as February 1990.  In that month, 
the veteran presented to the Southern Maine Medical Center 
complaining of pain and abdominal cramps.  He was thought to 
have possibly resolving gastroenteritis at that time although 
the physician did question occult gallbladder or 
diverticulitis as other diagnoses.

It is the decision of the Board that while the medical 
evidence clearly establishes that the veteran currently has a 
diagnosis of ulcers, there is no medical evidence linking the 
current ulcers to his period of active service.  Stomach 
symptoms were noted during service in December 1953, but 
there was no clinical evidence of a disorder, and no stomach 
complaints or findings related to an ulcer were reported at 
the time of discharge examination.  In fact, it appears that 
pertinent body systems were clinically evaluated as normal at 
that time.  The Board believes the report of discharge 
examination with the clinical normal findings constitutes 
competent evidence against a finding of chronic ulcer 
disability during service.  Given the fact that there is no 
post-service medical evidence pertinent to the ulcer issue 
until 1990, the Board finds that there is no medical evidence 
to suggest a nexus to service or to meet the one-year 
presumptive provisions for ulcer disability.  Again, the 
veteran's assertions of such a link are not sufficient to 
constitute medical evidence of a nexus.  See Espiritu.


ORDER

The appeal is denied as to all issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


